OPINION
MORRISON, Judge.
The offense is felony theft with a prior conviction for an offense of the same nature alleged for enhancement; the punishment, 10 years.
Trial was had and judgment was rendered on December 7, 1965. The order overruling appellant’s motion for new trial in which notice of appeal was noted was dated January 14, 1966. Appellant did not comply with Sec. 9 of Art. 40.09, Vernon’s Ann.C.C.P. (1965), in that she did not file her brief in the trial court pointing out the grounds of error of which she desired to complain on appeal. Further, we find no approval of the record by the trial court as provided by Sec. 7 of Art. 40.09, V.A.C.C.P. (1965).
We have examined the record and have concluded that the two questions attempted to be raised in her brief filed in this Court are not of constitutional dimensions nor do they present a serious question of law, so as to require a discussion thereof in this opinion under Sec. 13 of Art. 40.09, V.A.C.C.P. as unassigned error.
The judgment is affirmed.